


Exhibit 10.1
March 13, 2015
Mr. Tad Smith
c/o Sotheby’s
1334 York Avenue
New York, New York 10021


Employment Agreement
Dear Tad:
This letter (the “Agreement”) will confirm the terms of your employment by
Sotheby’s (the “Company”).
1.    Term. The term of this Agreement (the “Term”) shall be effective as of
March 31, 2015 (the “Commencement Date”) and, unless terminated earlier in
accordance with this Agreement, will expire on the fifth anniversary of the
Commencement Date (the “Expiration Date”).
2.    Title. Your title will be President and Chief Executive Officer, and you
shall have all authorities, duties and responsibilities customarily exercised by
an individual serving in those positions in a corporation of the size and nature
of the Company and shall be assigned no duties or responsibilities that are
materially inconsistent with, or that materially impair your ability to
discharge, the foregoing duties and responsibilities. During the Term, you will
report solely and directly to the Board of Directors of the Company (the
“Board”). Throughout your employment with the Company, you agree to devote
substantially all of your business time and attention to the business and
affairs of the Company and to perform your duties in a diligent, competent,
professional and skillful manner and in accordance with applicable law and the
Company’s policies and procedures. Notwithstanding the foregoing, so long as
such activities, either individually or in the aggregate, do not materially
interfere with the performance of your duties hereunder, you shall be permitted
to devote time and attention to: (i) teaching at the New York University School
of Business; (ii) service on such public and private company boards of directors
of companies that will not violate the provisions of Section 12 hereof, so long
as such service is approved in advance by a duly authorized committee of the
Board, (iii) service for such charitable, community, boards of advisors, and
industry organizations that will not violate the provisions of Section 12
hereof, and (iv) managing your (and your family’s) personal investments and
affairs.
3.    Base Salary. Your annual base salary will be a minimum of $1,400,000
annually, paid in accordance with the Company’s generally applicable payroll
practices, subject to annual review and potential increase (but not decrease) by
the Compensation Committee (the “Compensation Committee”) of the Board in its
sole discretion.
4.    Annual Incentive. You will be eligible to participate in the Company’s
annual incentive compensation program, with your annual target bonus opportunity
equal to 200% of base salary paid during the applicable fiscal year; provided
that your annual bonus opportunity for calendar year 2015 will be based solely
on your base salary payable on and after July 1, 2015. The actual amount payable
as an annual incentive in respect of any calendar year depends on the
performance of the Company and your individual performance, in each case, as
determined by the Compensation Committee in its discretion in accordance with
the annual incentive plan, the performance and other metrics of which shall be
communicated to you not later than the end of the first quarter of the
applicable year (or, in the case of 2015, promptly following the Commencement
Date). Bonuses are typically paid early in the calendar year subsequent to the
year in which the corresponding services are performed, but no later than March
15 of the year following for which the bonus is earned. Except as provided
below, in order to receive a bonus, you must be employed by the Company at the
time bonuses are otherwise payable.



1

--------------------------------------------------------------------------------




5.    Annual Long-Term Incentive Awards. Commencing with the calendar year 2015,
you will be eligible, subject to your continued employment by the Company and
the terms of this Agreement, to participate in such long-term incentive programs
made available to the Company’s senior executives at the level determined by the
Compensation Committee, in its sole discretion, consistent with your role and
responsibilities as President and Chief Executive Officer of the Company;
provided that you will be entitled to receive annually long-term awards with a
value (determined in a manner consistent with the Company’s generally applicable
practices) of at least $3,000,000, except that your opportunity with respect to
the 2015 calendar year will be pro-rated based on your service expected to be
performed in 2015 on and after July 1, 2015. During the Term, the Compensation
Committee shall, on an annual basis, review your annual long-term incentive
award opportunity for upward revision.
6.    Sign-On Award. In addition to your eligibility for long-term incentives
pursuant to Section 5, you will also receive a one-time special award of 158,638
shares of restricted stock of the Company (the “Sign-On Award”). The vesting
schedule applicable to the Sign-On Award shall be as follows:
Vesting Date
Number of Shares Vesting
March 4, 2016
49,726
September 1, 2016
29,108
September 1, 2017
79,804

Notwithstanding the foregoing schedule, the shares of restricted stock subject
to the Sign-On Award that have not previously vested shall immediately vest upon
(i) the termination of your employment due to your death or Disability, (ii) the
termination of your employment by the Company without Cause, (iii) the
termination of your employment by you for Good Reason (as each term is defined
in Section 19 below), and (iv) a Change in Control (as defined in Section 8(a)
below). The Company shall cause the shares of restricted stock constituting the
Sign-On Award to be registered under the Securities Exchange Act of 1933, as
amended. Except as provided in the immediately preceding sentence, any shares of
restricted stock comprising the Sign-On Award that shall not have vested prior
to your termination of your employment shall be forfeited.
7.    Lost 2015 Annual Bonus. You will forfeit payment of the annual bonus
opportunity that would have been payable to you by your current employer for the
fiscal year ended June 30, 2015, which you have in good faith estimated at
$3,100,000. The Company will compensate you for such lost bonus. It will pay you
$1,100,000 of such amount in cash, not later than September 15, 2015. You have
agreed that the remaining $2,000,000 of such amount shall be deemed notionally
to purchase fully vested restricted stock units, each of which shall relate to
one share of the common stock of the Company. The number of such restricted
stock units notionally purchased (the “Purchased RSUs”) shall be determined by
dividing $2,000,000 by the average of the closing prices of the Company’s common
stock for the 30 consecutive trading days ended immediately prior to the
Commencement Date (the “Starting Value”). The Company shall credit fully vested
dividend equivalents on such Purchased RSUs, which shall be deemed reinvested in
additional restricted stock units based on the closing price per share of common
stock on the payment date of the corresponding dividends. Such Purchased RSUs
(and the corresponding portion of any additional restricted stock units derived
from any dividend equivalents payable on Purchased RSUs and any additional
restricted stock units credited) shall be settled in Company stock in three
approximately equal installments on each of the third, fourth and fifth
anniversaries of the Commencement Date or, if earlier, within 30 days following
your death or six months and one day after the date your employment terminates
for any reason (your “Termination Date”).
8.    Enhanced Equity Opportunity. The Company shall award you two performance
based restricted stock units for each Purchased RSU (the “Matching PSUs”). You
will be eligible to vest in the Matching PSUs, subject to satisfaction of both
the Performance Condition and the Service Condition described below. Any such
Matching PSUs that become vested will be payable in shares of the Company’s
common stock within 30 days following the date such Matching PSUs vest, in such
number of shares as shall be determined by multiplying the number of Matching
RSUs by the applicable percentage determined pursuant to the table set forth in
Section 8(a) below. No dividend equivalents shall be credited on the Matching
PSUs.

2

--------------------------------------------------------------------------------




(a)    Performance Condition. If the average closing prices of the Company’s
common stock during any 30 consecutive trading days ending on or after the third
anniversary, and on or before the fifth anniversary, of the Commencement Date at
least equals a specified price hurdle set forth in the table below, the
corresponding percentage of the Matching PSUs shall be payable, subject to your
satisfaction of the Service Condition described in Section 8(b) below. If during
such period more than one such hurdle is achieved, you shall be deemed to have
earned the percentage of the Matching PSUs corresponding to the highest hurdle
achieved, regardless of the closing price of the Company’s common stock at the
end of such period.
Stock Price as a Percentage of Starting Value
Percent Of Matching
PSUs Deemed
Earned
< 1331/3%
0%
1331/3%
50%
150%
100%
1662/3%
175%
1831/3%
250%
200%
350%

Additionally, in the event of a change in control of the Company, as defined in
the Company’s Second Amended and Restated Restricted Stock Unit Plan as in
effect on the date hereof (a “Change in Control”), or your employment terminates
due to your death or Disability or your employment is terminated by the Company
without Cause or by you for Good Reason (any such termination of employment, a
“Specified Termination”), to the extent that it will result in your having had
earned a greater percentage of the Matching PSUs than would otherwise apply, the
number of Matching PSUs deemed earned shall be determined as of the date of such
Change in Control or the day immediately prior to such Specified Termination,
regardless of whether occurring prior to the third anniversary of the
Commencement Date, by applying the above table and by also using mathematical
interpolation to determine the percentage of the Matching PSUs deemed earned at
a stock price determined on such date that is between any two of the hurdles
specified in the table.
(b)    Service Condition. The Service Condition shall be deemed satisfied if you
are continuously employed by the Company from the Commencement Date through the
fifth anniversary of the Commencement Date. Except as expressly provided below,
the Matching PSUs will be forfeited if your employment terminates prior to the
fifth anniversary of the Commencement Date. If, after the third anniversary of
the Commencement Date, you incur a Specified Termination or a Change in Control
occurs, the Service Condition will be waived and any Matching PSUs that have
been deemed earned on or before such date pursuant to Section 8(a) above shall
be deemed vested and be settled in the corresponding number of shares of stock
within 30 days of your Termination Date or the occurrence of the Change in
Control. If, prior to the third anniversary of the Commencement Date, you incur
a Specified Termination or a Change in Control occurs, the Service Condition
will be waived and you will be entitled to receive common shares with respect to
a pro-rated portion of the Matching PSUs that are deemed earned on such date
pursuant to Section 8(a) above, with the pro-ration based on a fraction, the
numerator of which is the number of days of your employment from and after the
Commencement Date through and including your Termination Date and the
denominator of which is 1096.
9.    Terms of Awards. All equity awards described in Sections 5, 6 and 8 are in
all cases be subject to the terms and conditions specified in the applicable
plan document and such other terms and conditions established by the
Compensation Committee in its sole discretion (which shall be consistent with
the terms and conditions established for all similarly situated executives of
the Company), provided that such terms and conditions are not inconsistent with
the applicable provisions of this Agreement. Any such terms and conditions shall
be reflected in a separate award agreement(s) that will be delivered to you
after any applicable award is actually made.
10.    Benefits and Perquisites. You will be eligible to participate in the
benefit programs and receive such perquisites as are generally made available to
other senior executives of the Company from time to time, including as the same
may hereafter be amended. Participation in such benefits program is subject to
meeting the

3

--------------------------------------------------------------------------------




relevant eligibility requirements, payment of the required premiums, and the
terms of the plans themselves. The Company shall reimburse you for all
reasonable business-related expenses incurred by you in the performance of your
duties in accordance with the Company’s standard procedures that may be in
effect from time to time. You will also be entitled to four (4) weeks of
vacation per year to be accrued and used in accordance with Company policy. At
the Company’s expense, you will be provided with a car and driver for business
use and shall be entitled to use the Company’s leased aircraft for domestic
business travel and to first or business class accommodations on a commercial
aircraft for travel outside the United States. You shall reimburse the Company
for any personal use of the provided car and driver and shall not be entitled to
use the private jet other than for business purposes without prior approval of a
duly authorized committee of the Board (provided you reimburse the Company at
the applicable FAA rate for any such approved purposes).
11.    Confidential Information. You acknowledge that during the term of your
employment you will have access to and possession of Confidential Information
(as defined below), including trade secrets of the Company, its parents,
subsidiaries and affiliates (hereinafter collectively referred to as “Sotheby’s
Group”) and their respective clients. Except as required to perform your
responsibilities for any member of the Sotheby’s Group, to comply with law or
regulation, or as authorized in writing in advance by the Company, you agree
that you will not use, disclose or take any action which results in the use or
disclosure of Confidential Information. You agree to give prompt written notice
to the Company of any action, or threatened action, by a court or government
agency with jurisdiction to compel your disclosure of Confidential Information
in order to allow the Company the opportunity to challenge such disclosure. To
the extent that you are required to develop, review and/or analyze Confidential
Information, you further agree to store and maintain all Confidential
Information in a secure place. In the course of your employment with the
Company, you acknowledge that you may learn of business opportunities offered to
the Company and/or its affiliates, and agree that you will not take advantage of
such knowledge for your own benefit or the benefit of any third party. You agree
and acknowledge that these obligations with respect to “Confidential
Information” shall be in force during your employment by the Company and shall
survive termination of your employment, regardless of how such termination
arises, for two (2) years after any such termination, provided that the
“Confidential Information” in paragraph (b) below, shall be kept confidential
indefinitely.
(a)    For purposes of this Agreement, “Confidential Information” includes, but
is not limited to, confidential and/or proprietary information concerning any
member of the Sotheby’s Group’s business plans, methods of doing business and
any specialized information and/or techniques developed by or through it; any
member of the Sotheby’s Group’s operation plans, strategies, prospects or
objectives; the Sotheby’s Group’s structure, technology, distribution, sales,
services, support and marketing plans, practices, and operations; the prices,
costs and details of the Sotheby’s Group’s services; the financial condition and
results of any member of the Sotheby’s Group’s operations; the Sotheby’s Group’s
research; the Sotheby’s Group’s personnel and compensation policies; operating
policies and manuals; financial records and related information; means of
gaining access to the Sotheby’s Group’s computer data systems and related
information; or any other financial, commercial, business or technical
information related to any of the property or services developed or sold by or
through the Sotheby’s Group’s or any of their respective clients. For purposes
of this Agreement, Confidential Information includes, but is not limited to,
information in written, graphic, recorded, photographic or any machine readable
form or that is orally conveyed to me.
(b)    “Confidential Information” shall also include the Sotheby’s Group’s trade
secrets and current or specifically-contemplated potential clients and/or client
lists, including information not in the public domain concerning such clients’
private telephone and fax numbers, business and residential addresses, their
purchase and sales history, the contents, value, or history of ownership of
their art collections, personal and family background information, and the
clients’ contacts(s).
(c)    Notwithstanding any of the foregoing, nothing in this Agreement is
intended to or shall be interpreted to (i) treat as Confidential Information any
information that is in the public domain or generally known in the relevant
industry (other than by reason of your breach of any of your obligations
hereunder or any other misconduct by you) or specifically exempted in writing by
the Company from the applicability of this Agreement, (ii) limit any rights of
Sotheby’s under applicable law to protect Confidential Information as provided
by applicable law, (iii) prevent you from making any disclosure (including
providing truthful testimony) which, in the written

4

--------------------------------------------------------------------------------




opinion of your counsel, is required of you by any federal, state or local law
or judicial, arbitral or governmental agency proceedings, after providing the
Company with prior written notice (to the extent legally permissible) and an
opportunity to challenge such disclosure (to extent reasonably practicable)
prior to the time it is compelled, or (iv) prevent you from making any
disclosure with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement.
12.    Noncompetition. In consideration of the compensation provided under this
Agreement, and because you will have specialized, unique confidential knowledge
vital to the Company, you agree and acknowledge that, during the Restricted
Period (as defined below in this Section 12), you will not, without the consent
of the Company, directly or indirectly, consult for, become employed by, provide
services to, or become a principal, partner, member or shareholder of, or an
investor in, or solicit or accept any funds, loans or other consideration from:
(i)    Christie’s, Bonham’s, or Phillips de Pury & Company or any affiliate or
successor of any of those entities anywhere in the world; or
(ii)    another entity engaged in conducting auctions, dealing in or making
private sales of, and collecting or advising with respect to, any collecting
category forming part of the Art Business anywhere the Company has an office,
affiliation or has done business within the twelve month period immediately
preceding the termination of your employment for any reason.
For purposes of this Agreement, the Art Business involves auctions, dealing in
or making private sales of, and collecting or advising with respect to, the
collecting categories that comprise the Company’s core businesses at the time of
termination. For purposes of this Agreement, the “Restricted Period” includes
the period of your employment with the Company and any of its affiliates and the
period of twelve (12) months after the termination of your employment for any
reason. Notwithstanding the foregoing, nothing in this Section 12 shall prevent
you, directly or indirectly, from being a holder of less than 1% of any class of
publicly traded securities of any entity, or serving as a member of the board of
directors or advisory board of any entity on which you were serving prior to
your date of termination in accordance with the terms of this Agreement.
13.    Nonsolicitation. During the Restricted Period, you agree that, except as
required in the performance of your duties on behalf of the Company, you will
not either alone or in concert with others, and will not cause any third party,
directly or indirectly,
(1)    to recruit, solicit or induce any employee of any member of the Sotheby’s
Group to terminate such employment;
(2)    to solicit the Art Business of, do Art Business with, or seek to do Art
Business with, any Client of any member of the Sotheby’s Group;
(3)    to encourage or assist any competitor to solicit or service the Art
Business of any Client of any member of the Sotheby’s Group; or
(4)    otherwise to induce any Client to cease doing Art Business with, or
lessen its Art Business with, any member of the Sotheby’s Group.
The term “Client” means any person designated by the Company in the ordinary
course of business as a Level 1, 2 or 3 client of the Company or any other
member of the Sotheby’s Group or as being in such corresponding successor
classification of clients that the Company may hereafter establish at any time
and from time to time.
14.    Return of Property. Upon the termination of your employment with the
Company for any reason, you shall deliver to the Company all Confidential
Information and all copies, summaries or abstracts thereof that are under your
direct or indirect control or possession. You acknowledge that all such property
and Confidential Information remains at all times the exclusive property of the
applicable member of the Sotheby’s Group, unless otherwise agreed to in writing
by the Company. It is agreed that you (as well as the Company) may retain a copy
of your Outlook contacts (or such other form of contact information as may be
applicable). Anything to the contrary notwithstanding, you shall be entitled to
retain (i) information showing your compensation or relating to reimbursement of
expenses, (ii) information that you reasonably believe may be needed for tax
purposes, and (iii) copies of plans, programs and agreements relating to your
employment, or termination thereof, with the Company.

5

--------------------------------------------------------------------------------




15    Reformation. You agree and acknowledge that, if at any time there is a
determination by any court of competent jurisdiction that the time period,
geographical scope, or any other restriction contained in any of Sections 11,
12, 13 or 14 is unenforceable against you as written, the provisions of such
Section shall not be deemed void but shall be deemed amended to apply as to such
maximum time period, geographical scope and to such other maximum extent as the
court may determine.
16.    Specific Performance; Injunctive Relief. You acknowledge and agree that
(i) the provisions of Sections 11, 12, 13 and 14 are reasonable and appropriate
for the Company’s protection of its legitimate business interests, (ii) the
consideration provided under the Agreement is sufficient to justify the
restrictions and limitations contained in such Sections, and (iii) the Company
may suffer immediate, irreparable harm in the event you breach any of your
obligations under the covenants and agreements set forth in such Sections, such
that monetary damages may be inadequate to compensate the Company for such
breach, and that the Company shall be entitled to seek injunctive relief as a
remedy for any such breach (or threatened breach). Such remedy shall not be
deemed to be the exclusive remedy in the event of breach by you of any of the
covenants or agreements set forth in any of Sections 11, 12, 13 and 14, but
shall be in addition to all other remedies available to the Company at law or in
equity. Notwithstanding anything to the contrary contained in this Agreement, in
the event that a court of competent jurisdiction or arbitrator determines that
you violated the covenants and agreements set forth in any of Sections 11, 12,
13 and 14 in any material respect, then, in addition to all other rights and
remedies available to the Company, the Company shall have no further obligation
to pay you any unpaid amount in respect of the Severance Amount (as defined in
Section 19 below) or to provide you with any other unpaid rights or benefits to
which you would have been entitled pursuant to this Agreement had you not
breached such covenants and agreements.
17.    Work Product. In addition, you agree that the Company is the owner of all
rights, title and interest in and to all documents, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, and other technical, business, financial, advertising, sponsorship,
sales, marketing, customer or product development plans, forecasts, strategies,
information and other materials (in any medium whatsoever) developed or prepared
by you or with your cooperation in any way in connection with your employment by
the Company (the “Materials’’). To the extent that, at applicable law or
otherwise, you have any right, title or interest in any of the Materials, you
hereby assign such right, title or interest to the Company, without further
consideration, in perpetuity. The Company will have the sole and exclusive
authority to use the Materials in any manner that it deems appropriate, in
perpetuity, without additional payment to you. You agree to perform all actions
reasonably requested by the Company (whether during or after the Term) to
establish and confirm the Company’s ownership of such Materials (including,
without limitation, the execution and delivery of assignments, consents, powers
of attorney and other instruments) and to provide reasonable assistance to the
Company or any of its affiliates in connection with the prosecution of any
applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any
Materials. If the Company is unable, after reasonable effort, to secure your
signature on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as your agent and attorney-in-fact, and you
hereby irrevocably designate and appoint each executive officer of the Company
as your agent and attorney-in-fact to execute any such papers on your behalf,
and to take any and all actions as the Company reasonably may deem necessary in
order to protect its rights and interests in any Materials, under the conditions
described in this sentence.
18.    Adherence to Company Policies. You acknowledge and agree that you will
adhere to, and be bound by, the Company’s written compliance policies which are
furnished to you. You also acknowledge and agree that from time to time the
Company may add new policies or revise existing policies, including, but not
limited to, written policies which require you in certain circumstances to
repay, disgorge or forfeit incentive compensation that may have previously been
payable to or awarded to you, and that you will adhere to, and be bound by, such
new or revised policies in effect as of the date such new or revised policies
that come into effect during your employment or, if required by applicable law,
thereafter, provided that any such policies are provided to you in writing.
19.    Severance Benefits. (a) If, prior to the Expiration Date, your employment
is terminated (i)  by the Company for any reason other than Cause (as defined
below), or (ii) by you for Good Reason (other than if Cause then exists), the
Company will provide you with the following benefits, which shall be in lieu of
any other

6

--------------------------------------------------------------------------------




payments or benefits to which you might otherwise be entitled, including, but
not limited to, any payments or benefits for which you could be eligible under
the Sotheby’s, Inc. Severance Plan:
(i)    Cash severance in an amount equal to two times the sum of your annual
base salary and your annual target bonus (calculated at 100% of target), each as
in effect at the time your employment terminates but excluding any reduction in
base salary or target bonus percentage opportunity which resulted in your
resignation for Good Reason as defined below (the “Severance Amount”). Sixty
percent (60%) of the Severance Amount will be payable to you on the six-month
anniversary of the date your employment so terminates (the “Termination Date”)
and the remaining forty percent (40%) of the Severance Amount will be payable to
you on the twelve-month anniversary of the Termination Date;
(ii)    A prorated bonus based on the amount of your base salary actually paid
to you during the fiscal year through the Termination Date and based on your
then current annual target bonus percentage opportunity applied to such actual
salary amount, provided that such bonus, if any, will be payable to you if and
when and on the same terms and conditions (other than for adjustments due to
individual performance) as such bonuses are generally paid to other senior
executives of the Company based upon the achievement of any Company performance
objectives otherwise applicable under the annual incentive plan (excluding any
reduction in base salary or target percentage opportunity which resulted in your
resignation for “Good Reason” as defined below); and
(iii)    If, as of the Termination Date, the annual incentive compensation
payable in respect of the calendar year immediately preceding the Termination
Date has not been paid to senior executives of the Company, the annual incentive
payment that would otherwise be due to you in respect of such fiscal year under
the terms of the annual incentive compensation plan as determined by the
Compensation Committee and consistent with this Agreement;
(iv)    unpaid base salary though the date of termination and any outstanding
expense reimbursement payable in accordance with the Company’s generally
applicable policies;
(v)    at the Company’s expense, continued participation in all medical, dental,
vision and hospitalization insurance coverage and benefits and in all other
employee and senior-level executive benefit plans, programs and arrangements in
which you (and your eligible dependents) were participating on the date of the
termination of your employment for a period equal to the greater of (A) the
remainder of the Term (had your employment not terminated earlier), and (B)
24 months following the termination of your employment; provided, however, that
if you are reemployed with another employer and are eligible to receive medical
or other welfare benefits under another employer-provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility, and further
provided that, to the extent that the Company’s plans, programs and arrangements
do not or cannot permit such continuation of your participation following your
termination, the Company shall pay you, on a monthly basis, on the fifteenth day
of each applicable month, an amount equal to the cost that you would have to pay
under COBRA to receive the coverage that cannot be made available under such
plans, programs and arrangements; and
(vi)     other vested benefits, including senior level executive benefits, if
any, in accordance with applicable plans, programs and arrangements of the
Company in which you participated.
(b)     Equity Incentives Payable in Accordance with Their Terms. In connection
with any termination of your employment, all of your then outstanding equity
awards and other long-term incentive awards, including the Sign-On Awards, will
be treated in accordance with their terms (including, without limitation, the
terms specified in this Agreement); provided, however, that if, prior to the
Expiration Date, your employment is terminated (i)  by the Company for any
reason other than Cause, or (ii) by you for Good Reason, the Compensation
Committee will consider, in good faith, vesting your then outstanding equity
awards, in whole or in part, which may include, in the case that any such awards
are subject to any performance criteria, permitting such vesting upon and to the
extent the applicable performance criteria are satisfied.

7

--------------------------------------------------------------------------------






(c)    Termination Benefits Conditioned Upon Execution and Delivery of a
Release. Your entitlement to payment of the Severance Amount and any other
termination benefit provided for under this Agreement or the terms of any other
agreement between you and the Company is subject to your execution, delivery and
non-revocation (within any applicable revocation period) of a release
substantially in the form attached hereto as Exhibit A no later than 60 days
following the Termination Date.
(d)     Defined Terms. For purposes of this Agreement, the following terms shall
have the following meanings:
An “affiliate” of any person or entity shall mean any other person or entity
that, directly or through one or more intermediaries, controls or is controlled
by or is under common control with such first person or entity.
“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
For the purposes of this definition of “Cause,” no act, or failure to act, on
your part shall be considered “willful” unless it is done, or omitted to be
done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. In addition, prior to any
termination for “Cause,” you shall have 30days following the receipt of written
notice from the Company to cure (to the extent curable) the neglect or conduct
that is the basis of such claim. Prior to the Company taking action to terminate
your employment for Cause for any reason specified in subclause (i), you, and
your counsel, shall be given the opportunity to be heard before the Board and
you shall only be deemed to have been terminated for Cause if no less than 60%
of the members of the Board determine in good faith that you are guilty of
conduct set forth in such clause.
“Disability” means a determination by the Company in accordance with applicable
law that, as a result of a physical or mental illness, you have been unable to
perform the essential functions of your position, for a period of at least 180
consecutive calendar days, taking into account any reasonable accommodation that
does not present an undue burden on the Company.
“Good Reason” means that without your written consent,
(A)    any reduction in your base salary or annual target bonus percentage
opportunity as set forth in this Agreement, or as the same may have been
increased from time to time in accordance with the terms hereof,
(B)    you are removed from the position of President and Chief Executive
Officer of the Company (other than in connection with a termination for Cause or
due to your Disability),
(C)    a material diminution in your title, authority, duties or
responsibilities,
(D)    a breach by the Company of any material provision of this Agreement,
including but not limited to the failure to pay you any compensation or benefit
to which you are entitled to hereunder,
(E)    you are required to report to someone other than the full Board,
(F)    any executive in charge of a major business function or major business
unit or division not reporting directly to you, or

8

--------------------------------------------------------------------------------




(G)    your primary office is re-located outside of New York City.


Notwithstanding the foregoing, you shall not be entitled to terminate your
employment for Good Reason unless (i) you have given the Company written notice,
referring specifically to the action taken by the Company which is alleged to
constitute any of the foregoing events without your consent, (ii) the Company
has not corrected such action within 30 days of receiving such notice, and
(iii) you voluntarily terminate your employment with the Company within 90 days
following the occurrence of any such alleged action.
(e)    No Mitigation; No Offset. In the event of termination of your employment,
you shall be under no obligation to seek other employment and there shall be no
offset against amounts due to you on account of any remuneration or benefits
provided by any subsequent employment you may obtain. The Company’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against you for any reason, except as expressly set
forth in this Agreement.
20    Termination of Employment Following Expiration of the Term. In the event
that (i) the Term shall expire without the parties extending the Term under this
Agreement or entering into a new employment agreement to govern the terms and
conditions of your employment and (ii) your employment with the Company
terminates for any reason other than (A) due to your death or Disability (which
shall be addressed as provided in accordance with the applicable award
agreements) or (B) a termination by the Company due to conduct by you that would
have constituted Cause under the terms of this Agreement and following the
procedures that would have applied in such circumstance had such conduct
occurred during the Term, any equity awards that are outstanding and unvested at
the date of your termination of employment that, in accordance with its terms
would have become vested and payable (i) upon the passage of time and the
continued performance of service shall become vested and payable upon your
termination of employment (except that payment shall be subject to any delay
required by reason of your being a specified employee within the meaning of
Section 409A of the Code) and (ii) in whole or in part upon the achievement of
stated performance criteria shall become vested and payable on the same terms
and conditions as though your employment had continued, including remaining
subject to, and payable based upon, the level of achievement of the applicable
performance criteria. Additionally, to the extent that you are not entitled to
severance benefits under this Agreement or another individual agreement with the
Company, you shall be eligible for benefits under the Sotheby’s, Inc. Severance
Plan, as in effect from time to time.
21.    Cooperation. Following the date of termination of your employment with
the Company, if requested in writing by the Company, you agree to use
commercially reasonable good faith efforts to reasonably cooperate with the
Company in connection with any matter with which you were involved prior to such
employment termination, or in any litigation or administrative proceedings or
appeals (including any preparation therefore) where the Company believes that
your personal knowledge, attendance or participation could be beneficial to the
Company or its affiliates. This cooperation includes, without limitation,
reasonable participation on behalf of the Company and/ or its affiliates in any
litigation, administrative or similar proceeding, including providing truthful
testimony. The Company will provide you with reasonable notice in connection
with any cooperation it requires in accordance with this section and will take
reasonable steps to schedule your cooperation in any such matters so as not to
materially interfere with your other professional and personal commitments. The
Company will reimburse you for any reasonable out-of-pocket expenses (including
attorneys’ fees of counsel of your choice) you reasonably incur in connection
with the cooperation you provide hereunder as soon as practicable after you
present appropriate documentation evidencing such expenses. You agree to provide
the Company with an estimate of any such individual expense of more than $1,000
before it is incurred.


22.    Taxes. Notwithstanding anything to the contrary contained in this
Agreement, (i) the Company may withhold from any payment due to you hereunder
any taxes that are required to be withheld under any law, rule or regulation,
(ii) if and to the extent that any payment or benefit under this Agreement, or
any plan, award or arrangement of the Company or its affiliates, is determined
by the Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”) and is payable to you
by reason of your termination of employment, then (a) such payment or benefit
shall be made or provided to you only

9

--------------------------------------------------------------------------------




upon a “separation from service” as defined for purposes of Section 409A under
applicable regulations and (b) if you are determined by the Company as of the
date or your termination of employment to be a “specified employee” (within the
meaning of Section 409A), such payment or benefit shall not be made or provided
before the date that is six months after the date of your separation from
service (or, if earlier than the expiration of such six-month period, the date
of your death), and any amount not paid or benefit not provided in respect of
such six-month period will be paid to you in a lump sum or provided to you as
soon as practicable after the expiration of such six-month period, and (iii) if
any payment otherwise due to you hereunder or otherwise would result in the
imposition of the excise tax imposed by Code Section 4999, the Company will
instead pay you either (a) such amount or (b) the maximum amount that could be
paid to you without the imposition of the excise tax, depending on whichever
amount results in your receiving the greater amount of after-tax proceeds (as
determined by the Company). Any reduction in payments and benefits described in
the previous sentence will be determined in a manner which has the least
economic cost to you and, to the extent the economic cost is equivalent, such
payments or benefits will be reduced in the inverse order of when the payments
or benefits would have been made to you (i.e., later payments will be reduced
first) until the reduction specified is achieved. It is intended that the
provisions of this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder. If at any time you believe that any
provision of this Agreement would cause you to incur any additional tax under
Code Section 409A, you may bring such matter to the Company’s attention and the
Company will endeavor in good faith to work with you to reform such provision to
comply with Code Section 409A, to the extent practicable, subject to preserving
the original intent, benefit and obligations of the parties with respect to the
applicable provision. To the extent any expense reimbursement is determined to
be subject to Code Section 409A, the amount of any such expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement be subject to liquidation or exchange for another benefit.


23.    Assignment. This Agreement is personal to you and without the prior
written consent of the Company shall not be assignable by you, except that the
right to payment of compensation due you hereunder may pass by will or the laws
of descent and distribution. This Agreement shall inure to the benefit of, and
be enforceable by, your legal representatives. This Agreement shall not be
assignable by the Company (other than to the extent that the Company’s rights
hereunder pass by operation of law) without your prior written consent, and
shall inure to the benefit of, and be binding upon, the Company and its
successors and permitted assigns.


24.    Arbitration. In the event that any dispute arises between you and the
Company regarding or relating to this Agreement and/or any aspect of your
employment relationship with the Company, the parties consent to resolve such
dispute through mandatory arbitration in New York, New York (or such other
location as shall be mutually agreed between the parties) administered by JAMS
pursuant to its Employment Arbitration Rules & Procedures and subject to JAMS
Policy on Employment Arbitration Minimum Standards of Procedural Fairness. The
parties hereby consent to the entry of judgment upon award rendered by the
arbitrator in any court of competent jurisdiction. Notwithstanding the
foregoing, however, should adequate grounds exist for seeking immediate
injunctive or immediate equitable relief, any party may seek and obtain such
relief. The parties hereby consent to the exclusive jurisdiction of the New York
State Supreme Court located in Manhattan and the District Court for the Southern
District of New York for purposes of seeking such injunctive or equitable relief
as set forth above, and each party waives and agrees not to assert any defense
that any such party is not subject to the jurisdiction of such court, or that
venue in such court may not be appropriate.


25.    Survival. The covenants and agreements set forth in Sections 11, 12, 13
and 14, the obligations of the Company to pay any compensation that is due at,
or is payable after, your Termination Date, including, but not limited to, the
Severance Amount payable under Section 19 and your indemnification rights under
Section 27below, and the provisions governing the parties rights and obligations
set forth in Sections 15 through the end of this Agreement shall survive any
termination or expiration of the Agreement or any termination of your employment
with the Company.

10

--------------------------------------------------------------------------------




26.    Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State, without regard to its conflict
of laws principles.
27.    Indemnification; Liability Insurance.     During the Term and thereafter,
the Company agrees to indemnify and hold you and your heirs and representatives
harmless, in accordance with the Company’s certificate of incorporation or
by-laws and any indemnification polices that it makes available generally to its
officers and directors, against any and all damages, costs, liabilities, losses
and expenses (including reasonable attorneys’ fees of counsel of your choice) as
a result of any claim or proceeding, or threatened claim or proceeding, against
you that arises out of or relates to your service as an officer, director or
employee, as the case may be, of the Company, or your service in any such
capacity or similar capacity with an affiliate of the Company or other entity at
the request of the Company, both prior to and after the Effective Date, and, to
the extent provided under its certificate of incorporation, by-laws or generally
applicable policies, to advance to you or your heirs or representatives such
expenses upon written request. During the Term and thereafter, the Company also
shall provide you with coverage under any directors’ and officers’ liability
policy that is then in effect to the same extent as its other senior executives
(and former executives) until such time as suits against you are no longer
permitted by law.
28.    Notices. You hereby agree that mailing of notice, process or other papers
in connection with any such action or proceeding in any manner as may be
permitted by law shall be valid and sufficient service thereof if delivered to
you at your address set forth above or to such other address as you may later
designate in writing for the receipt of such notices, with a copy to Andrew S.
Goodstadt, Esq., Goodstadt Law Group, PLLC, One Old Country Road, Suite 347,
Carle Place, New York 11514. The Company hereby agrees that mailing of notice,
process or other papers in connection with any such action or proceeding in any
manner as may be permitted by law shall be valid and sufficient service thereof.
29.    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
30.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held by any court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render the same legal, valid and enforceable, and the other remaining
provisions of this Agreement shall not be affected but shall remain in full
force and effect.
31. Effectiveness. The effectiveness of this Agreement shall be subject to the
approval thereof by the Board.
32.    Construction. It is the parties’ intention that this Agreement not be
construed more strictly with regard to you or the Company. This Agreement
supersedes any other employment or severance agreement or arrangements between
the parties, whether oral or written (and you shall not be eligible for
severance benefits under any other plan, program or policy of the Company).
Headings used herein are for convenience only and shall not be applied in the
interpretation or construction of this Agreement or the particular provisions to
which such heading applies.
This Agreement will automatically terminate, and be of no further force or
effect, on the Expiration Date (other than with respect to any rights or
obligations which, by the terms of this Agreement, arose before, or explicitly
survive, such date).


                            













11

--------------------------------------------------------------------------------




SOTHEBY’S




/s/ Domenico De Sole
By:     Domenico De Sole
Title:     Lead Independent Director




ACCEPTED AND AGREED


/s/ Thomas S. Smith, Jr.
Thomas S. Smith, Jr.





























































12

--------------------------------------------------------------------------------




EXHBIT A
AGREEMENT AND RELEASE
1. Consideration. As consideration for this Agreement and Release, Thomas S.
Smith, Jr. (“Executive”) will receive the benefits payable pursuant to the
agreement dated March 13, 2015 between Sotheby’s and Executive (the
“Agreement”), including without limitation, Sections 6, 8 and 19 thereof.
Executive acknowledges that the execution of this Agreement and Release is a
condition to the payment of the severance and other termination benefits payable
in accordance with such Agreement, and that such amounts: (i) exceeds any
payment, benefit or other thing of value to which he might otherwise be entitled
under any policy, plan or procedure of Sotheby’s without regard to such
Agreement; and (ii) is in full discharge of any and all of Sotheby’s liabilities
and obligations to him, whether written or oral.
2. Agreement. Executive acknowledges and reaffirms his obligations pursuant to
the Agreement, including, without limitation, the covenants contained in
Sections 11, 12, 13 and 14 thereof.
3. Executive Release. (a) For good and valuable consideration, the receipt of
which is hereby acknowledged, Executive for himself and for his heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter collectively referred to as “Executive Releasors”), hereby forever
releases and discharges Sotheby’s, or any of Sotheby’s past, present or future
parent entities, partners, subsidiaries, affiliates, divisions, employee benefit
and/or pension plans or funds, insurers, successors and assigns and any of its
or their past, present or future officers, directors, attorneys, agents,
trustees, administrators, employees, or assigns (whether acting as agents for
Sotheby’s or in their individual capacities) (collectively referred to as
“Sotheby’s Releasees”) from any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs, expenses, damages,
actions and causes of action, of any kind whatsoever (upon any legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local, or otherwise), except for claims for vested benefits, whether known or
unknown, by reason of any act, omission, transaction or occurrence which
Executive Releasors ever had, now have or hereafter can, shall or may have
against Sotheby’s Releasees up to and including the Agreement Effective Date as
defined in Subparagraph 10(c) below relating to Executive’s employment with the
Company, or his separation of such employment. This release does not apply to
claims by Executive Releasors with regard to payments or benefits specifically
payable under the Agreement which are not yet paid as of the Agreement Effective
Date, claims for vested accrued benefits, claims under COBRA, claims relating to
any rights of indemnification under the Company’s certificate of incorporation
or by-laws or claims under any directors and officers liability insurance
policy.
Without limiting the generality of the foregoing, Executive Releasors hereby
release and discharge Sotheby’s Releasees from:
(i)    any and all claims relating to Executive’s employment by Sotheby’s, the
terms and conditions of such employment, any employee benefits related to his
employment and/or his termination from such employment;
(ii)    any and all claims of employment discrimination and/or retaliation under
any federal, state or local statute or ordinance, including without limitation,
any and all claims under Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act; the Americans with Disabilities Act;
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act of 1993; the Employee Retirement Income Security Act; the Equal Pay
Act; the New York State Human Rights Law; and the New York City Human Rights
Law;
(iii)    any and all claims for wrongful discharge and/or breach of contract or
any claims related to compensation or benefits, including claims for bonus or
deferred payments;
(iv)    any and all claims for defamation, libel or slander against any of the
Sotheby’s Releasees; and
(v)    any and all claims for attorneys’ fees, costs, disbursements and the
like;
which Executive Releasors ever had, now have or hereafter can, shall or may have
against Sotheby’s Releasees for, upon or by reason of any act, omission,
transaction or occurrence up to and including the Agreement Effective Date as
defined in Subparagraph 10(c) below.

13

--------------------------------------------------------------------------------




(b)    Executive agrees, to the extent consistent with law, that he will not
commence, maintain, prosecute or participate (except as compelled by legal
process) in any action or proceeding of any kind (judicial or administrative)
against Sotheby’s Releasees, arising out of any act, omission, transaction or
occurrence occurring up to and including the Agreement Effective Date as defined
in Subparagraph 10(c) below. Nothing in this Release shall limit the Executive's
right to file a charge or complaint with any state or federal agency or to
participate or cooperate in such a matter. However, the Executive expressly
waives all rights to recovery for any damages or compensation awarded as a
result of any suit or proceeding brought by any third party or governmental
agency on the Executive's behalf.
4. Sotheby’s Release. For good and valuable consideration, the receipt of which
is hereby acknowledged, Sotheby’s hereby forever releases and discharges
Executive and his heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter collectively referred to as “Executive
Releasees”) from any and all claims, debts, liabilities, demands, obligations,
liens, promises, acts, agreements, costs, expenses, damages, actions and causes
of actions, of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common law, statutory, federal, state, local or otherwise)
(collectively, “Claims”), by reason of any act, omission, transaction, or
occurrence which Sotheby’s ever had, now has or hereafter can, shall or may have
against Executive Releasees up to and including the Agreement Effective Date as
defined in Subparagraph 10(c) below relating to Executive’s employment with the
Company, or his separation of such employment; provided, however, that the
provisions of this Paragraph 5 shall not apply to Claims arising out of facts or
circumstances that were known to Executive and which he had not disclosed to the
Worldwide General Counsel of Sotheby’s prior to the date that Sotheby’s signs
this Agreement; and provided, further, however, that the provisions of this
Paragraph 5 shall not apply to any claims of Sotheby’s to recoup from, or refuse
to pay to, Executive any equity or cash incentive-based compensation as a result
of a restatement of Sotheby’s financial statements as required by law or
regulation or Company policy adopted consistent with applicable law or
regulation.
5. Confidentiality. Executive acknowledges that this Agreement and Release and
all terms and conditions thereof shall be kept strictly confidential and shall
not be disclosed by Executive to anyone, except to the extent required by law or
legal process, to the extent necessary with respect to any litigation,
arbitration or mediation involving this release or the Agreement, including, but
not limited to, the enforcement of this release or the Agreement, and except
that Executive may disclose the terms of this Agreement and Release to his
spouse and his attorney, accountant and/or his tax or financial advisor, who
shall each be instructed by Executive that this Agreement and Release and its
terms are to be kept confidential.
6. Covenant of No Pending Claim. Executive warrants that he has not commenced or
filed any litigations, administrative charges or other proceedings against
Sotheby’s. Sotheby’s warrants that, except as otherwise disclosed to Executive
in writing, it has not commenced or filed any litigations, administrative
charges or other proceedings against Executive.
7. No Representations. Neither party hereto, nor any agent or representative
thereof, has made any statement or representation to the other party regarding
any fact relied upon by such other party in entering into this Agreement and
Release.
8. Adequate Investigation and Binding Effect. Executive has made such
investigation of the facts pertaining to this Agreement and Release and all
matters pertaining hereto as he deems necessary. This Agreement and Release
shall inure to the benefit of and may be enforced by the parties to this
Agreement and Release, and shall be final and binding upon Executive, his
executors, administrators, legatees or any other successor in interest, and upon
Sotheby’s and its successors.
9. Non-Assignment of Claims. Executive warrants and represents that he has not
assigned nor in any way conveyed, transferred or encumbered all or any portion
of the claims or rights covered by this Agreement and Release nor are any such
rights or claims endorsed by operation of law or decree or otherwise, and
acknowledges and agrees that this warranty and representation is an essential
and material term of this Agreement and Release.
10. Review and Revocation Period.
(a)    Executive shall have at least twenty-one (21) days from the date of
receipt of this Agreement and Release to consider the terms and conditions of
this Agreement and Release. Executive may accept this Agreement

14

--------------------------------------------------------------------------------




and Release by signing it and returning it to the Worldwide Head of Human
Resources, Sotheby’s, 1334 York Avenue, New York, New York 10021.
(b)    After signing this Agreement and Release, Executive shall have seven (7)
days to revoke this Agreement and Release by indicating his desire to do so in
writing (i) addressed to the officer specified in Section 10(a) above at the
address listed above and (ii) received by such officer no later than 5:00 p.m.
on the seventh (7th) day following the date Executive signs this Agreement and
Release.
(c)    The effective date of this Agreement and Release shall be the eighth
(8th) day following Executive’s signing of this Agreement and Release (the
“Agreement Effective Date”) provided Executive does not revoke this Agreement
and Release during the revocation period.
11. Knowing and Voluntary Waiver. Executive understands and acknowledges that:
(a) he has carefully read this Agreement and Release in its entirety; (b) he has
had an opportunity to consider fully the terms of this Agreement and Release for
twenty-one (21) days; (c) he has been advised by Sotheby’s in writing to consult
with an attorney of his choosing in connection with this Agreement and Release;
(d) he fully understands the significance of all of the terms and conditions of
this Agreement and Release; (e) he has discussed it with his independent legal
counsel, or has had a reasonable opportunity to do so; (f) he has had answered
to his satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Agreement and Release; (g) he is
signing this Agreement and Release voluntarily and of his own free will and
assents to all the terms and conditions contained herein; and (h) the amounts
being paid hereunder are in excess of those amounts to which he would be
entitled if he did not sign this Agreement and Release.
12. Non-Disparagement. Executive agrees that he will not disparage (or induce or
encourage others to disparage) Sotheby’s or any of its present directors or
executive officers with respect to any events relating to Executive’s employment
with Sotheby’s including, without limitation, criticizing Sotheby’s business
strategy. Sotheby’s agrees that it shall not, and it shall instruct each senior
officer and all members of the Board of Directors, and shall cause its
subsidiaries or affiliates, not to disparage (or induce or encourage others to
disparage) Executive, including, but not limited to, with respect to any events
relating to Executive’s employment with Sotheby’s. For the purposes of this
Agreement and Release, the term “disparage” means any comments or statements
which would adversely affect in any manner the business reputation or
relationships of Executive or Sotheby’s and/or any of its past or present
directors, officers, agents, trustees, subsidiaries or affiliates,
administrators, attorneys or employees known to Executive, as the case may be.
13. The Company’s Proprietary Information. As required in accordance with the
Agreement, if Executive has not already done so, he shall return to Sotheby’s
all Sotheby’s property in his possession including, but not limited to, credit
cards, building passes, airline tickets, computers, laptops, facsimile machines,
portable telephones and other wireless devices no later than his termination
date; provided that Executive (as well as the Company) shall be entitled to
retain a copy of his Outlook contacts (or such other form of contact
information, as may be applicable) and such other documents and information
permitted pursuant to Section 14 of the Agreement. If Executive has not already
done so, he shall deliver to Sotheby’s all correspondence, documents, papers and
other media containing information about the accounts, clients, interests, or
business of Sotheby’s together with all copies in his possession no later than
his termination date.
14. Non-Admission of Liability. No party hereto admits or acknowledges the
existence of any liability or wrongdoing. This Agreement and Release is not in
any respect, nor for any purpose, to be deemed or construed to be, or in any way
used as evidence of, an admission or concession of any liability or wrongdoing
whatsoever on the part of any person or entity.
15. Severability. The terms and provisions of this Agreement and Release are
acknowledged by all parties to be required for the reasonable protection of
others. If any of the provisions, terms, clauses or waivers or releases of
claims or rights contained in this Agreement and Release are declared unlawful,
unenforceable, or ineffective in a legal forum of competent jurisdiction, then
such provisions, terms, clauses, or waivers or releases of claims or rights
shall be deemed severable, such that all other provisions, terms, clauses, and
waivers and releases of claims or rights contained in this Agreement and Release
shall remain valid and binding upon the parties.
16. Integration. This Agreement and Release constitutes a single, integrated
written contract expressing the entire agreement of the parties hereto relative
to the subject matter hereof. With the exception of the Agreement and

15

--------------------------------------------------------------------------------




the award agreements evidencing any equity award made pursuant to such
Agreement, the provisions and obligations of which are ongoing, all prior and
contemporaneous discussions and negotiations have been and are merged and
integrated into and are superseded by this Agreement and Release.
17. Disputes. In the event of a dispute hereunder, the provisions pertaining to
arbitration and injunctive relief set forth in Section 23 of the Agreement shall
apply to such disputes as though incorporated herein and made a part hereof.
IN WITNESS WHEREOF, this Agreement and Release has been duly executed by the
undersigned on dates indicated below.


Dated:____________________             ____________________
Thomas S. Smith, Jr.
Solely as to the provisions of Section 4:
SOTHEBY’S
 
 
 
By:____________________
Name:____________________


Title:____________________
 
Dated:____________________
 
 
 
 
 
 
 
 




16